Exhibit 10.1

 

LOGO [g321271ex10_1.jpg]

March 26, 2012

Mr. Duncan L. Niederauer

NYSE Euronext

11 Wall Street

New York, New York 10005

Dear Duncan:

We are pleased to offer you this amended and restated agreement (this
“Agreement”) with NYSE Euronext, a Delaware corporation (together with its
successors and assigns, the “Company”), which upon countersignature by you shall
become binding between you and the Company (each, a “Party”).

1. Employment; Duties.

(a) As of the date hereof (the “Effective Date”), the Company hereby continues
to employ you, and you hereby agree to continue employment, as an employee of
the Company for the duration of the “Term” (as defined in Section 2 below).

(b) During the Term, you shall (i) serve as the Chief Executive Officer of the
Company and its Affiliates (as defined in Section 12(a)) and, subject to the
vote of the stockholders of the Company, a member of the Board of Directors of
the Company (the “Board”); (ii) have all authorities, powers, duties and
responsibilities set forth for the Chief Executive Officer in the Amended and
Restated Bylaws of NYSE Euronext dated as of March 14, 2011, in the Amended and
Restated Certificate of Incorporation of NYSE Euronext dated as of April 4,
2007, in the Resolutions of the Board of Directors of NYSE Euronext dated
June 7, 2007, as well as all authority, powers, duties and responsibilities
customarily and historically exercised by an individual serving in those
positions at the Company and its predecessors or an entity of the size and
nature of the Company (taking into account the authorities, duties and
responsibilities of any non-Executive Chairman of the Company); (iii) be
assigned no duties or responsibilities that are materially inconsistent with, or
that materially impair, diminish or interfere with your ability to discharge,
the foregoing duties and responsibilities; and (iv) report directly to the
Board. During the Term, your principal office, and principal place of
employment, shall be at the Company’s principal executive offices in New York
City, but you acknowledge and agree that the performance of your duties
hereunder may require significant business travel.



--------------------------------------------------------------------------------

(c) During the Term, you shall devote substantially all of your business time,
attention and ability to the proper discharge of your duties hereunder and shall
not be employed in any other capacity without the prior written consent of the
Board.

2. Term. The Term commenced as of May 29, 2008 and shall end on the date of your
termination of employment in accordance with Section 5 of this Agreement.

3. Compensation and Benefits.

(a) Base Salary. During the Term, you shall receive a base salary (“Base
Salary”) of no less than the amount set forth on Appendix A, per annum, payable
in accordance with the Company’s standard payroll practices but no less
frequently than monthly. Your Base Salary shall be reviewed no less frequently
than annually during the Term for discretionary increase, effective January 1 of
the year of increase. After any such increase, the term “Base Salary” as
utilized in this Agreement shall thereafter refer to the increased amount. Your
Base Salary shall not be decreased during the Term without your prior written
consent.

(b) Annual Bonus. During the Term, you shall be eligible to receive an annual
bonus, which shall be determined by the Human Resources and Compensation
Committee of the Board of Directors (the “Committee”), in its discretion, with a
target bonus opportunity of no less than the amount set forth on Appendix A per
calendar year (the “Target Bonus”). Your Target Bonus shall be reviewed no less
frequently than annually during the Term for discretionary increase, effective
January 1 of the year of increase. After such increase, the term “Target Bonus”
shall thereafter refer to the increased amount. Your annual bonus shall be paid
in cash, equity-based compensation awards or a combination thereof (provided
that (i) the proportion paid in cash shall be no less than one third, unless the
proportion of annual bonuses paid in cash to other U.S. senior executives
generally is less than one third and (ii) the terms and conditions of any cash
or equity-based award shall be no less favorable to you than those applying to
corresponding awards to other U.S. senior executives generally), subject to any
valid deferral election by you, no later than March 15 of the calendar year
following the year for which it is earned pursuant to the terms of the Company’s
annual incentive plan.

(c) Long Term Incentive Awards. During the Term, you shall be eligible to
receive long term incentive compensation awards in amounts, in forms and on
terms and conditions no less favorable than those provided to other U.S. senior
executives of the Company generally; provided that in each of calendar years
2012, 2013, 2014 and 2015 you shall be entitled to receive a time-vesting long
term incentive award and a performance-vesting long term incentive award on
terms and conditions that are no less favorable to you than those set forth in
Appendix A.

(d) Withholding. The Company shall withhold all applicable Federal, state and
local taxes and other amounts as may be required by law or agreed upon by the
Parties with respect to compensation payable to you pursuant to this Agreement.

(e) Vacation. You shall be entitled during the Term to the number of weeks of
vacation per calendar year provided to U.S. senior executives of the Company
generally, but in no event fewer than four weeks’ vacation per calendar year.

 

2



--------------------------------------------------------------------------------

(f) Employee Benefits. During the Term, you will participate in all employee
benefit plans, programs and arrangements, expense reimbursement arrangements,
and all perquisites and fringe benefits, that are generally available to U.S.
senior executives of the Company (the “Company Arrangements”), on terms and
conditions no less favorable to you than those applying to other U.S. senior
executives of the Company generally. The Company shall also provide you with the
use of a car and driver.

(g) D&O Insurance. A directors’ and officers’ liability insurance policy (or
policies) shall be kept in place, during the Term and for six years thereafter,
providing coverage that is no less favorable to you in any respect (including,
without limitation, with respect to scope, exclusions, amounts and deductibles)
than the coverage then being provided to any other present or former officer or
director of the Company.

(h) Indemnification. The Company shall indemnify you and advance expenses to you
to the extent similarly situated U.S. senior executives of the Company are
indemnified and advanced expenses in accordance with the Company’s bylaws as in
effect from time to time, and following termination of your employment, you
shall continue to be afforded such rights on terms and conditions no less
favorable than active U.S. senior executive officers.

(i) Contingent Cutback.

(i) If the aggregate of all amounts and benefits due to you (or your
beneficiaries), under this Agreement or any other plan, program, agreement or
arrangement of the Company or any of its Affiliates (or any payments, benefits
or entitlements by or on behalf of any person or entity that effectuates a
related transaction) (collectively, “Change in Control Benefits”), would cause
you to have “parachute payments” as such term is defined in and under
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
would result in the imposition of excise taxes pursuant to Section 4999 of the
Code, the Company will reduce such payments and benefits so that the Parachute
Value of all Change in Control Benefits, in the aggregate, equals the Safe
Harbor Amount minus $1,000.00, but only if, by reason of such reduction, the Net
After-Tax Benefit shall exceed the Net After-Tax Benefit if such reduction were
not made (the “Required Reduction”). The determinations with respect to this
Section 3(i)(i) shall be made by an independent auditor (the “Auditor”) paid by
the Company. The Auditor shall be a nationally-recognized United States public
accounting firm chosen, and paid for, by the Company and approved by you (which
approval shall not be unreasonably withheld or delayed). Notwithstanding any
provision to the contrary in this Agreement or in any other applicable agreement
or plan, any reduction in payments required under this Section 3(i) shall be
implemented as follows: first; by reducing any payments to be made to you under
Sections 6(b)(ii) and 6(b)(iii) below; second; by reducing any other cash
payments to be made to you; third; by cancelling any outstanding equity-based
compensation awards that are subject to performance vesting (“Performance-Based
Equity”), the performance goals for which have not been met prior to the
Termination Date or if later the date of the occurrence of the Change of
Control; fourth, by cancelling the acceleration of vesting of (i) any of your
outstanding Performance-Based Equity the performance goals for which were met as
of the Termination Date or if later the date of the occurrence of the Change of
Control, and (ii) any of your outstanding equity awards not subject to
performance vesting, including, without limitation, the acceleration of vesting
of any such awards pursuant to Section 6(b)(iv) or (vi) below and fifth, by
eliminating

 

3



--------------------------------------------------------------------------------

the Company’s payment of the cost of any post-termination continuation of
medical or dental benefits for you and your dependents. In the case of the
reductions to be made pursuant to each of the above- mentioned clauses, the
payment and/or benefit amounts to be reduced, and the acceleration of vesting to
be cancelled, shall be reduced or cancelled in the inverse order of their
originally scheduled dates of payment or vesting, as applicable, and shall be so
reduced (x) only to the extent that the payment and/or benefit otherwise to be
paid, or the vesting of the award that otherwise would be accelerated, would be
treated as a “parachute payment” within the meaning section 280G(b)(2)(A) of the
Code, and (y) only to the extent necessary to achieve the Required Reduction.

(ii) It is possible that after the determinations and selections made pursuant
to Section 3(i)(i) you will receive Change in Control Benefits that are, in the
aggregate, either more or less than the limitations provided in Section 3(i)(i)
above (hereafter referred to as an “Excess Payment” or “Underpayment,”
respectively). If it is established, pursuant to a final determination of a
court or an Internal Revenue Service proceeding that has been finally and
conclusively resolved, that an Excess Payment has been made, then you shall
refund the Excess Payment to the Company promptly on demand, together with an
additional payment in an amount equal to the product obtained by multiplying the
Excess Payment times the rate that is 120% of the applicable annual federal rate
(as determined in and under Section 1274(d) of the Code) times a fraction whose
numerator is the number of days elapsed from the date of your receipt of such
Excess Payment through the date of such refund and whose denominator is 365. In
the event that it is determined (x) by arbitration under Section 8 below, (y) by
a court of competent jurisdiction, or (z) by the Auditor upon request by you or
the Company, that an Underpayment has occurred, the Company shall pay an amount
equal to the Underpayment to you within 10 days of such determination together
with an additional payment in an amount equal to the product obtained by
multiplying the Underpayment times the rate that is 120% of the applicable
annual federal rate (as determined in and under Section 1274(d) of the Code)
times a fraction whose numerator is the number of days elapsed from the date of
the Underpayment through the date of such payment and whose denominator is 365.

(iii) All determinations made by the Auditor under this Section 3(i) shall be
binding upon the Company and you and shall be made as soon as reasonably
practicable following the event giving rise to the Change in Control Benefits,
or such later date on which a Change in Control Benefit has been paid or a
request under clause (z) of Section 3(i)(ii) has been made.

(iv) Definitions. The following terms shall have the following meanings for
purposes of this Section 3(i).

“Net After-Tax Benefit” means the present value (as determined in accordance
with Section 280G(d)(4) of the Code) of the Change in Control Benefits net of
all taxes imposed on you with respect thereto under Sections 1 and 4999 of the
Code and under applicable state and local laws, determined by applying the
highest marginal rate under Section 1 of the Code and under state and local laws
which applied to your taxable income for the immediately preceding taxable year,
or such other rate(s) as you certify as likely to apply to you in the relevant
tax year(s).

 

4



--------------------------------------------------------------------------------

“Parachute Value” of a Change in Control Benefit shall mean the present value as
of the date of the change of control for purposes of Section 280G of the Code of
the portion of such Change in Control Benefit that constitutes a “parachute
payment” under Section 280G(b)(2) of the Code and its implementing regulations,
as determined by the Auditor for purposes of determining whether and to what
extent the Parachute Tax will apply to such Change in Control Benefit.

The “Safe Harbor Amount” means 2.99 times your “base amount,” within the meaning
of Section 280G(b)(3) of the Code and its implementing regulations.

(j) 409A Compliance.

(i) Full Compliance. It is the intent of the Parties that all compensation and
benefits payable or provided to you (whether under this Agreement or otherwise)
shall fully comply with the requirements of Section 409A of the Code, including
Section 409A-3(i)(1)(v). Within the time period permitted by the applicable
Treasury Regulations, the Company may, subject to your written approval (such
approval not to be unreasonably withheld), modify the Agreement, in the least
restrictive manner necessary without diminution of value, in order to cause the
provisions of the Agreement to comply with the requirements of Section 409A of
the Code, so as to avoid the imposition of taxes and penalties on you pursuant
to Section 409A of the Code. Notwithstanding anything contained herein to the
contrary, a termination of your employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Section 409A of the Code upon or following a termination of employment, unless
such termination is also a “separation from service” within the meaning of
Section 409A of the Code and the payment thereof prior to a “separation from
service” would violate Section 409A of the Code. For purposes of any such
provision of this Agreement relating to any such payments or benefits,
references to a “termination,” “termination of employment,” “Termination Date”
or like terms shall mean “separation from service.” In addition, for purposes of
this Agreement, each amount to be paid or benefit to be provided to you pursuant
to this Agreement or otherwise shall be construed as a separate identified
payment for purposes of Section 409A of the Code and whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “within 45 days of the Termination Date”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.

(ii) Specified Employee. Notwithstanding anything contained in this Agreement to
the contrary, if you are a “specified employee” (determined in accordance with
Section 409A of the Code and Treasury Regulation Section 1.409-3(i)(2)) as of
the date that you have experienced a “separation from service” (within the
meaning of Section 409A of the Code), and if any payment, benefit or entitlement
provided for in this Agreement or otherwise both (i) constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code (“Nonqualified
Deferred Compensation”) and (ii) cannot be paid or provided in a manner
otherwise provided herein or otherwise without subjecting you to additional tax,
interest and/or penalties under Section 409A of the Code, then any such payment,
benefit or entitlement that is payable during the first 6 months following the
Termination Date shall be paid or provided to you in a lump sum cash payment to
be made on the earlier of (x) your death or (y) the first business day of the
seventh calendar month immediately following the month in which the Termination
Date occurs.

 

5



--------------------------------------------------------------------------------

4. Non-competition and Non-solicitation. You agree that during your employment
with the Company and for the 12-month period of time immediately following the
termination of your employment with the Company, you will not, without the prior
written consent of the Board of Directors of the Company, directly or
indirectly:

(a) own, control, manage, loan money to, represent, render any service or advice
to or act as an officer, director, employee, agent, representative, partner or
independent contractor of any securities exchange, “ECN” or other such entity or
similar direct seller of market data in the financial services business, whose
business competes with the businesses of the Company or its majority-owned
subsidiaries, in North America or Europe as such businesses were being
conducted, or which the Company was actively planning to enter, at the time of
the breach or alleged breach if the breach or alleged breach occurs during your
employment or on the date of your termination of employment if the breach or
alleged breach occurs thereafter (“Competitive Activities”); provided, however,
that (i) the foregoing shall not prohibit you from passive ownership of
securities in any publicly traded company that is engaged in any such business
as long as you do not own five percent (5%) or more of any class of the equity
securities of such company, and (ii) nothing in this Agreement shall preclude
you from accepting employment with, or providing services to, any entity that
engages in Competitive Activities so long as you work solely in a subsidiary,
division or other distinct unit of such any entity, including an Affiliate, that
does not engage, and is not actively planning to engage, in Competitive
Activities;

(b) solicit, induce, influence, encourage, or attempt to solicit, induce,
influence or encourage, either directly or indirectly, any person who is, at the
time of such solicitation, inducement, influence, encouragement or attempt, or
was during the previous six months, employed by the Company to terminate his or
her employment relationship with the Company or hire or employ or engage any
such person or otherwise interfere with any such person’s employment by or
association with the Company;

(c) induce, influence, encourage, or attempt to induce, influence or encourage,
either directly or indirectly, any third party to terminate such party’s
business relationship with the Company or otherwise interfere with any business
or contractual relationship of the Company; or

(d) serve as a board member on any board of directors of any company engaged in
Competitive Activities, except as provided in Section 4(a)(ii).

You acknowledge and agree that: (i) the purposes of the foregoing covenants are
to protect the goodwill and confidential or proprietary information and trade
secrets of the Company, and to prevent you from interfering with the business of
the Company; (ii) it would be impractical and excessively difficult to determine
the actual damages of the Company in the event you breach any of the covenants
of this Section 4; (iii) remedies at law for any breach of your obligations
under this Section 4 would be inadequate; and (iv) the terms of the covenants
are sufficiently limited to protect the legitimate interests of the Company and
impose no undue hardship on you.

 

6



--------------------------------------------------------------------------------

You therefore agree that if you commit any breach of a covenant under this
Section 4 or threaten to commit any such breach, the Company shall have the
right (in addition to any other right or remedy that may be available to it) to
injunctive relief from a court of competent jurisdiction located in the State of
New York or otherwise, without posting any bond or other security and without
the necessity of proof of actual damage. With respect to any provision of this
Section 4 finally determined by a court of competent jurisdiction to be
unenforceable, this Agreement or any provision hereof shall be reformed so that
it is enforceable to the maximum extent permitted by law.

5. Termination. Your employment hereunder, and the Term, shall terminate upon
the first to occur of the following events:

(a) Death. You die.

(b) Disability. You have been unable, for 120 or more days out of 180
consecutive days, to perform your duties under this Agreement, as a result of
physical or mental illness, injury or incapacity, and the Company shall have
communicated to you, by written notice, the fact of your termination, which
termination shall be effective on the 30th day after receipt of such notice by
you, unless you return to full-time performance of your duties hereunder prior
to such 30th day. Upon the timely request and at the expense of Company, any
such physical or mental illness, injury or incapacity shall be confirmed by an
independent medical professional acceptable to both Parties, before your
employment can be terminated for disability.

(c) For Cause. Your employment hereunder may only be terminated by the Company
for Cause by complying with the provisions of this Section 5(c).

(i) You shall be given written notice by the Board of its intention to terminate
you for Cause, such notice (x) to state in detail the particular circumstances
that constitute the grounds on which the proposed termination for Cause is based
and (y) to be given no later than 90 days after the Board, as a whole, is first
made aware of such circumstances. The question of whether Cause existed may be
challenged through arbitration in accordance with Section 8.

(ii) For purposes of this Agreement, “Cause” shall mean: (1) your conviction, or
a plea of nolo contendere, to a felony involving moral turpitude; (2) willful
misconduct or gross neglect by you resulting, in either case, in material harm
to the Company; (3) a willful continued failure by you to carry out the
reasonable and lawful directions of the Board; (4) fraud, embezzlement, theft or
dishonesty of a material nature by you against the Company or a willful
violation by you of a policy or procedure of the Company that has been
communicated in writing to you, resulting, in any case, in material harm to the
Company; or (5) a willful material breach by you of Section 4 of this Agreement,
which breach is not cured by you on 30 days written notice from the Board
requesting cure. An act or failure to act shall not be “willful” if (x) done by
you in good faith or (y) you reasonably believed that such action or inaction
was in the best interests of the Company.

(d) Without Cause. The Company may terminate your employment hereunder at any
time, for any reason or no reason, by giving you four weeks’ prior written
notice of the termination. No such termination of your employment hereunder
shall be deemed a breach of this Agreement.

 

7



--------------------------------------------------------------------------------

(e) For Good Reason. You may terminate your employment hereunder for “Good
Reason,” which, for purposes of this Agreement shall mean, without your prior
written consent, the occurrence of any of the following events or actions: (1) a
material reduction of your Base Salary or Target Bonus, which for this purpose
shall mean one or more reductions that, individually or in the aggregate, exceed
5% of your highest Base Salary or Target Bonus, as applicable, excluding any
reduction applicable equally to all U.S. senior executives following an
extraordinary decline in the Company’s earnings, share price or public image;
(2) an actual non-temporary relocation of your principal office to a location
that is more than 50 miles from New York, NY where such relocation is not
occasioned by exigent health and safety conditions; (3) a material negative and
non-temporary change, diminution or reduction, for any reason including any such
change by reason of a Change in Control, in your authority, powers, titles,
reporting relationship, responsibilities or duties as Chief Executive Officer as
set forth in this Agreement, including, by way of example, requiring a reporting
relationship to an Executive Chairman, or other reporting relationship that has
the practical effect of materially diminishing your current authority, powers,
duties or responsibilities, or assigning you duties that are materially and
negatively inconsistent with your position as Chief Executive Officer, in either
case, of a magnitude that changes the fundamental current character of your job
as Chief Executive Officer to such an extent as to constitute a de facto
demotion; (4) a change in your reporting so that you cease to report to the
Board of Directors of the Company (or, after a Change in Control (as defined in
the 2008 Stock Incentive Plan) and if applicable, the Board of Directors of the
ultimate parent of the Company); (5) failure to nominate you as a Director at
the first election following your removal from the Board; (6) failure of the
Company to obtain the assumption in writing of its obligations under this
Agreement by any successor to all or substantially all of the assets of the
Company within 15 days after a merger, consolidation, sale or similar
transaction; or (7) a material breach by the Company of this Agreement. In order
to invoke a termination for Good Reason, you shall provide written notice to the
Company of the existence of one or more of the conditions described in clauses
(1) through (7) within 90 days following your knowledge of the initial existence
of such condition or conditions (the “Good Reason Notice”), and the Company
shall have 30 days following receipt of such Good Reason Notice (the “Cure
Period”) during which it may remedy the condition. In the event that the Company
fails to remedy the condition constituting Good Reason during the applicable
Cure Period, you must terminate employment, if at all, within two years
following the existence of the condition for which the Good Reason Notice is
given in order for such termination as a result of such condition to constitute
a termination for Good Reason.

(f) Without Good Reason. You may terminate your employment hereunder at any
time, for any reason or no reason, by giving four weeks’ prior written notice of
termination to the Company. No such termination of your employment hereunder
shall be deemed a breach of this Agreement.

 

8



--------------------------------------------------------------------------------

6. Benefits Upon Termination of Your Employment. In the event that your
employment hereunder is terminated, for any or no reason, you shall be entitled
to the following compensation and benefits:

(a) Any Termination. On any termination of your employment hereunder, you shall
be entitled to the following benefits:

(i) prompt payment of any accrued but unpaid Base Salary through the date that
your employment terminates (such date, the “Termination Date”), payable no later
than the first regularly scheduled payroll date following the Termination Date;

(ii) prompt lump-sum payment in respect of your accrued but unused vacation
days, payable as soon as practicable following the Termination Date;

(iii) prompt payment of any bonuses that were earned but not yet paid or
deferred as of the Termination Date, payable on the dates that such amounts
would have been paid had your employment continued through the date of such
payments; and

(iv) any other or additional payment, entitlement and/or benefit in accordance
with the applicable terms of any plan, policy, program or arrangement of, or any
agreement with, the Company or any Affiliate of the Company.

(b) Termination without Cause or with Good Reason. In the event that your
employment hereunder is terminated (x) by the Company (other than for Cause in
accordance with Section 5(c) or by reason of your disability in accordance with
Section 5(b)) or (y) by you with Good Reason in accordance with Section 5(e),
you shall receive the following benefits, provided, except as set forth in
Section 6(b)(i) below, that you execute (within 30 days after the Termination
Date), and do not timely revoke in accordance with its terms, a release that is
in the form attached hereto as Appendix B, with such modifications as may be
necessary to comply with applicable law:

(i) the benefits described in Section 6(a) (you will receive these benefits
regardless of whether you execute a release);

(ii) a lump-sum payment, in cash, equal to the product obtained by multiplying
(A) an annual bonus for the calendar year of your termination, determined on the
basis of Committee’s determination of the achievement of the applicable
performance metrics for such calendar year (provided that in no event shall the
Committee exercise negative discretion with respect to you in excess of that
applied to active U.S. senior executives of the Company generally) as if you had
remained employed until the date annual bonuses are paid by the Company, times
(B) a fraction whose numerator equals the number of days you were employed
during such calendar year and whose denominator is 365, such payment to be made
at the time annual bonuses are paid by the Company (but in no event later than
March 15 of the following calendar year);

(iii) a lump sum cash amount equal to two times the sum of (1) the greater of
(x) the Base Salary in effect on the Termination Date or (y) the Base Salary
immediately prior to any reduction that would constitute Good Reason, plus
(2) the greater of (a) the Target Bonus in effect on the Termination Date or
(b) the Target Bonus immediately prior to any reduction that would constitute
Good Reason payable within 45 days of the Termination Date, in no event
discounted to reflect the present value;

 

9



--------------------------------------------------------------------------------

(iv) any equity-based compensation awards granted with respect to an annual
bonus, including with respect to any bonus payable in accordance with
Section 6(a)(iii), shall become fully vested and non-forfeitable as of the
Termination Date (and, in the case of restricted stock or restricted stock
units, with prompt delivery of freely transferable shares);

(v) you shall vest in a number of other equity-based compensation awards under
the Company’s long-term incentive plans that are subject to performance vesting
conditions equal to the product obtained by multiplying (A) the number of shares
or units subject to such awards, determined on the basis of the Committee’s
determination at the end of the performance period of the achievement of the
applicable performance metrics for such performance period (provided that in no
event shall the Committee exercise negative discretion with respect to you in
excess of that applied to active U.S. senior executives of the Company
generally) as if you had remained employed until the date such awards would
otherwise vest or be settled by the Company (and, in the case of restricted
stock or restricted stock units, with delivery of freely transferable shares at
the time such shares would have been delivered had you remained employed on the
delivery date), times (B) a fraction, whose numerator equals the number of days
you were employed during the applicable performance period and whose denominator
is the total number of days in the applicable performance period;

(vi) as of the Termination Date, you shall vest in the equity-based compensation
awards under the Company’s long-term incentive plans that are subject to
time-based vesting conditions as if you had remained employed through the
vesting date for the award in question immediately following the Termination
Date (and, in the case of restricted stock or restricted stock units, with
prompt delivery of freely tradable shares); and

(vii) all health and life insurance benefits will continue through the second
anniversary of the Termination Date (the “Continuation Period”) at the same
level as such benefits were provided to you immediately prior to the Termination
Date; provided, however, that, the Company will provide such health care
benefits during the Continuation Period in such a manner that complies with
applicable law and ensures that such benefits are no more expensive to you in
any way than the active employee cost, including but not limited to, through the
purchase of individual insurance coverage; provided, further, however, that if
you become re-employed with another employer and are eligible to receive health
care and/or life insurance benefits under another employer-provided plan, the
health care benefits provided hereunder shall be secondary, and the life
insurance benefits shall be supplemental, to those provided under such other
plan during the Continuation Period.

(c) Termination for Death or Disability. In the event your employment hereunder
is terminated by reason of your death or disability (in accordance with
Section 5(b)), you shall receive the following benefits:

(i) the benefits described in Section 6(a);

(ii) a lump-sum payment, in cash, equal to the product obtained by multiplying
(A) an annual bonus for the calendar year of your termination, determined on the
basis of Committee’s determination of the achievement of the applicable
performance metrics for such calendar year (provided that in no event shall the
Committee exercise negative discretion

 

10



--------------------------------------------------------------------------------

with respect to you in excess of that applied to active U.S. senior executives
of the Company generally) as if you had remained employed until the date annual
bonuses are paid by the Company, times (B) a fraction whose numerator equals the
number of days you were employed during such calendar year and whose denominator
is 365, such payment to be made at the time annual bonuses are paid by the
Company (but in no event later than March 15 of the following calendar year);

(iii) any equity-based compensation awards granted with respect to an annual
bonus, including with respect to any bonus payable in accordance with
Section 6(a)(iii), shall become fully vested and non-forfeitable as of the
Termination Date (and, in the case of restricted stock or restricted stock
units, with prompt delivery of freely transferable shares);

(iv) you shall vest in a number of other equity-based compensation awards under
the Company’s long-term incentive plans that are subject to performance vesting
conditions equal to the product obtained by multiplying (A) the number of shares
or units subject to such awards, determined on the basis of the Committee’s
determination at the end of the performance period of the achievement of the
applicable performance metrics for such performance period (provided that in no
event shall the Committee exercise negative discretion with respect to you in
excess of that applied to active U.S. senior executives of the Company
generally) as if you had remained employed until the date such awards would
otherwise vest or be settled by the Company (and, in the case of restricted
stock or restricted stock units, with delivery of freely transferable shares at
the time such shares would otherwise have been delivered had you remained
employed on the delivery date), times (B) a fraction, whose numerator equals the
number of days you were employed during the applicable performance period and
whose denominator is the total number of days in the applicable performance
period; and

(v) as of the Termination Date, you shall vest in the equity-based compensation
awards under the Company’s long-term incentive plans that are subject to
time-based vesting conditions as if you had remained employed through the
vesting date for the award in question immediately following the Termination
Date (with prompt delivery of freely tradable shares therewith).

(d) No Mitigation; No Offset. In the event of any termination of your employment
hereunder, you shall have no obligation to seek other employment or otherwise
mitigate the obligations of the Company under this Agreement, and there shall be
no offset or recoupment against amounts, benefits or entitlements due to you
under this Agreement on account of (x) any claim that the Company or any of its
Affiliates may have against you or (y) any remuneration or other benefit earned
or received by you after such termination.

7. Notices. Any notice, consent, demand, request, or other communication given
to a Person (as defined in Section 12(a)) in connection with this Agreement
shall be in writing and shall be deemed to have been given to such Person
(x) when delivered personally to such Person or (y) provided that a written
acknowledgment of receipt is obtained, five days after being sent by prepaid
certified or registered mail, or two days after being sent by a nationally
recognized overnight courier, to the address (if any) specified below for such
Person (or to such other address as such Person shall have specified by ten
days’ advance notice given in accordance with this Section 7).

 

11



--------------------------------------------------------------------------------

If to the Company:   

NYSE Euronext

11 Wall Street

New York, New York 10005

Attn: General Counsel

If to you:    The address of your principal residence as it appears in the
Company’s records, with a copy to you (during the Term) at your office in New
York, New York If to any of your beneficiaries:    The address most recently
specified by you or by such beneficiary. With a copy to your counsel   

Morrison Cohen LLP

909 Third Avenue, 27th Floor

New York, New York 10022

Attn: Robert M. Sedgwick

8. Resolution of Disputes. Any Claim (as defined in Section 12(a)) arising out
of or relating to this Agreement, any other agreement between you and the
Company or any of its Affiliates, your employment with the Company, or any
termination thereof (a “Covered Claim”) shall be resolved by binding
confidential arbitration, to be held in the Borough of Manhattan in New York
City, in accordance with the Commercial Arbitration Rules (and not the National
Rules for Resolution of Employment Disputes) of the American Arbitration
Association and this Section 8. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. Subject
to a cap of $50,000, the Company shall promptly reimburse all reasonable costs
and expenses (including, without limitation, attorneys’ fees and other charges
of counsel) incurred by you or your beneficiaries in resolving such Covered
Claim (but in any event no less than 15 days after resolution), provided that
you substantially prevail on the Covered Claim at issue.

9. Severability of Provisions. If any provision of this Agreement shall be
declared by any court or arbitrator of competent jurisdiction to be invalid,
illegal or incapable of being enforced in whole or in part, the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable.

10. Entire Agreement; Modification; Inconsistencies.

(a) This Agreement, including its Appendices, contains the entire understanding
and agreement between the Parties concerning the specific subject matter hereof
and supersedes in its entirety, as of the date it is executed by the Parties,
any prior understanding or agreement between the Parties concerning the specific
subject matter hereof.

 

12



--------------------------------------------------------------------------------

(b) No provision in this Agreement may be amended unless such amendment is set
forth in a writing that expressly refers to the provision of this Agreement that
is being amended and that is signed by you and by an authorized representative
of the Company. No waiver by any Person of any breach of any condition or
provision contained in this Agreement shall be deemed a waiver of any similar or
dissimilar condition or provision at the same or any prior or subsequent time.
To be effective, any waiver must be set forth in a writing signed by the waiving
Person and must specifically refer to the condition(s) or provision(s) of this
Agreement being waived.

(c) In the event of any conflict between any provision of this Agreement and any
provision of any employee handbook, employment application, personnel manual,
program, policy, arrangement, agreement, plan, or corporate governance document
of the Company or any of its Affiliates, the provisions of this Agreement shall
control unless you otherwise agree in writing that the provision of such
handbook, application, manual, program, policy, arrangement, agreement, plan or
document governs in a manner that expressly refers to the provision of this
Agreement that you are waiving.

11. Assignability; Binding Nature.

(a) This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective successors, heirs (in your case) and assigns.

(b) No rights or obligations of the Company under this Agreement may be assigned
or transferred by the Company except that such rights and obligations may be
assigned or transferred pursuant to a merger, consolidation or other combination
in which the Company is not the continuing entity, or a sale or liquidation of
all or substantially all of the business and assets of the Company; provided
that the assignee or transferee is the successor to all or substantially all of
the business and assets of the Company and such assignee or transferee expressly
assumes the liabilities, obligations and duties of the Company as set forth in
this Agreement. In the event of any merger, consolidation, other combination,
sale of business and assets, or liquidation as described in the preceding
sentence, the Company shall use its best reasonable efforts to cause such
assignee or transferee to promptly and expressly assume the liabilities,
obligations and duties of the Company hereunder.

(c) None of your rights or obligations under this Agreement may be assigned or
transferred by you other than your rights to compensation and benefits, which
may be transferred only by will or by operation of law, except that you shall be
entitled, to the extent permitted under applicable law, to select and change a
beneficiary or beneficiaries to receive any compensation or benefit hereunder
following your death by giving written notice thereof to the Company.

12. Miscellaneous.

(a) For purposes of this Agreement, the following terms shall have the following
meanings: “Affiliate” of a Person shall mean any Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; “Claim” shall mean any claim, demand, request, investigation, dispute,
controversy, threat, discovery request, or request for

 

13



--------------------------------------------------------------------------------

testimony or information; and “Person” shall mean any individual, corporation,
partnership, limited liability company, joint venture, trust, estate, board,
committee, agency, body, employee benefit plan, or other person or entity.

(b) In the event of your death or a judicial determination of your incompetence,
references in this Agreement to you shall be deemed, where appropriate, to refer
to your beneficiary, estate or other legal representative.

(c) This Agreement shall be governed, construed and enforced in accordance with
its express terms, and otherwise in accordance with the laws of the State of New
York without regard to principles of conflict of laws.

(d) This Agreement can only be terminated on or after the Termination Date,
provided that, except as otherwise set forth in this Agreement, the respective
rights and obligations of the Parties hereunder shall survive any termination of
this Agreement and your employment hereunder.

(e) The headings of Sections and subsections of this Agreement are inserted for
convenience only and shall not affect any interpretation of this Agreement.

[Remainder of page intentionally left blank; signature page follows]

 

14



--------------------------------------------------------------------------------

If this letter agreement meets with your approval, please execute the enclosed
copy of this letter and return it to the General Counsel as soon as possible.
Signatures delivered by facsimile shall be effective for all purposes.

 

Sincerely, NYSE EURONEXT By:  

/s/ Jan-Michiel Hessels

  Jan-Michiel Hessels   Chairman of the Board of Directors By:  

/s/ James J. McNulty

  James J. McNulty   Chairman of the Human Resources and Compensation Committee

 

AGREED AND ACCEPTED:

/s/ Duncan L. Niederauer

Duncan L. Niederauer Date: March 26, 2012

 

15



--------------------------------------------------------------------------------

Appendix A

 

Annual Base Salary    $1,000,000 Annual Bonus Target    $5,000,000 Annual
Time-Vesting LTIP Award   

To be granted in February of 2012, 2013, 2014 and 2015, provided that you remain
employed with the Company on the date of grant. Each award shall have a 3 year
cliff vest.

 

For each award, your target will be a number of restricted stock units with a
grant date fair market value equal to $3,000,000 (rounded to the nearest number
of whole units), provided, however, that such grant date amount shall be subject
to upward or downward whole-unit adjustments on the date of grant in the
Committee’s discretion, based on Company and individual performance.

Annual Performance-Vesting LTIP Award   

•        To be granted in February of 2013, 2014 and 2015, provided that you
remain employed with the Company on the date of grant.

 

•        2012 grant to be approved by March 30, 2012 and granted after the
earnings release in May 2012, provided that you remain employed with the Company
on the date of grant.

 

•        Each award shall have a 3 year performance period (the “Performance
Period”):

 

•    For grants in 2012: 1/1/12 – 12/31/14

 

•    For grants in 2013: 1/1/13 – 12/31/15

 

•    For grants in 2014: 1/1/14 – 12/31/16

 

•    For grants in 2015: 1/1/15 – 12/31/17

 

Grant Date Amount: For each award, a number of performance share units (“PSUs”)
with a grant date fair market value equal to $3,000,000 (rounded to the nearest
number of whole units).

 

Maximum: 200% of Grant Date Amount, subject to the Payout Cap (as defined
below).

 

Threshold: 75% of Grant Date Amount, subject to the Payout Cap (as defined
below).

 

If Threshold performance is not attained, 0% of the Grant Date Amount of PSUs
will vest.

 

A-1



--------------------------------------------------------------------------------

  

Metric:

 

“Company TSR” means (x) the End Price of a share of Common Stock minus the Start
Price of a share of Common Stock, divided by (y) such Start Price and multiplied
by (z) 100, assuming for such purpose the reinvestment in shares of the pre-tax
value of the dividends, if any, paid on such shares for any dividend record
dates that occur during the Performance Period.

 

“Start Price” means the average of the Fair Market Value (as defined in the 2008
Omnibus Incentive Plan) of a share of Common Stock on each of the 30 trading
days ending with the first day of the Performance Period.

 

“End Price” means the average of the Fair Market Value of a share of Common
Stock on each of the 30 trading days ending with the last day of the Performance
Period.

 

“S&P 500 TSR” means total shareholder return for the S&P 500 for the Performance
Period, as reflected in the S&P 500 Total Return Index as reported by Bloomberg.

 

The Committee shall adjust equitably the Start Price and/or the End Price, as
calculated in accordance with the definitions thereof set forth above, to
reflect any corporate transaction or event set forth in Section 4.2(b) of the
2008 Omnibus Incentive Plan that affects a share of Company common stock if such
adjustment is appropriate to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the PSU award.

 

Terms for Annual Performance-Vesting LTIP awards:

 

Performance Criteria:

 

You shall become vested in the Grant Date Amount of PSUs if at the end of each
Performance Period (1) you are employed by the Company or as otherwise set forth
in the award agreement and (2) the Company TSR is equal to the S&P 500 TSR.
Subject to the Threshold and Maximum described below, for each percentage point
(or fraction of a percentage point) that the Company TSR is over or under the
S&P 500 TSR, you shall receive 1% (or a fraction thereof) more or less of your
Grant Date Amount of PSUs, rounded to the nearest number of whole PSUs.

 

You shall become vested in and receive the Maximum number of PSUs if (1) you
remain employed by the Company at the end of the Performance Period or as
otherwise set forth in the award agreement and (2) the Company TSR is 100
percentage points above the S&P 500 TSR.

 

A-2



--------------------------------------------------------------------------------

  

You shall become vested in the Threshold number of PSUs if (1) you are employed
by the Company on the last day of the Performance Period or as otherwise set
forth in the award agreement and (2) the Company TSR is equal to 25 percentage
points below the S&P 500 TSR. You shall not vest in any PSUs if the Company TSR
is more than 25 percentage points under the S&P 500 TSR.

 

Notwithstanding the foregoing, in no event shall the Fair Market Value (as
defined in the 2008 Omnibus Incentive Plan) of the shares that are delivered in
settlement of a PSU award exceed $6,000,000, measured as of the last day of the
Performance Period (the “Payout Cap”).

 

Vested PSUs shall be settled in accordance with the terms of the Plan. PSUs that
do not vest shall be forfeited.

 

Dividend Equivalents: You will not be eligible to receive dividend equivalents
on your PSUs. You will be eligible to receive dividends upon your receipt of
shares following vesting and settlement of the PSUs.

 

The terms of your awards will otherwise be set forth in the applicable PSU award
agreement and in all respects will be subject to the terms of the 2008 Omnibus
Incentive Plan.

 

A-3



--------------------------------------------------------------------------------

Appendix B

AGREEMENT AND GENERAL RELEASE

Agreement and General Release (“Agreement”), by and between Duncan L. Niederauer
(“Employee” or “you”), and the NYSE Euronext (the “Exchange”) on behalf of its
past and/or present parent entities, subsidiaries, divisions, affiliates and
related business entities, successors and assigns, assets, employee benefit
plans or funds, and any of its or their respective past and/or present
directors, officers, fiduciaries, agents, trustees, administrators, employees
and assigns, whether acting as agents for the Exchange or in their individual
capacities (collectively the “Exchange Entities”).

1. Concluding Employment. You acknowledge your separation from employment with
the Exchange effective                     , 20     (the “Separation Date”), and
that after the Separation Date you shall not be nor shall you represent yourself
as being an employee, officer, agent or representative of the Exchange for any
purpose. The Separation Date shall be the termination date of your employment
for purposes of participation in and coverage under all benefit plans and
programs sponsored by or through the Exchange Entities. Following the Separation
Date, you shall be paid or provided with all amounts and benefits described
under Section 6(a) of the Employment Agreement between you and the Exchange
dated as of May 29, 2008 (the “Employment Agreement”).

2. Exchange Covenants. In exchange for your waiver of claims against the
Exchange Entities, the Exchange agrees to provide you, at such time and in such
manner specified in your Employment Agreement, with those amounts and benefits
set forth and described in Section 6(b) of that Agreement that are in addition
to those payments and benefits described in Section 6(a) and that are
specifically conditioned upon you executing and not revoking this Agreement.

3. Restrictive Covenants. You hereby agree that the noncompetition and
nonsolicitation and other covenants and agreements set forth in Section 4 of the
Employment Agreement shall survive in their entirety and you shall continue to
be bound thereby in accordance with their terms. In addition, you agree not to
make, participate in making, or encourage or facilitate any other person to
make, any statements, written or oral, which criticize, disparage, or defame the
goodwill or reputation of, or which embarrass or adversely affect the morale of,
any of the Exchange Entities or any of their respective present, former or
future directors, officers, executives, employees and/or shareholders. You
further agree not to make any negative statements, written or oral, relating to
your employment, the termination of your employment, or any aspect of the
business of the Exchange Entities. Nothing in this Agreement shall be construed
to prevent you from making truthful statements when required by law, court
order, or the like or to the extent reasonably necessary to enforce or defend
rights arising under, or preserved by, the Employment Agreement or this
Agreement.

 

B-1



--------------------------------------------------------------------------------

4. Acknowledgement. You acknowledge and agree that the payment(s) and other
benefits provided under Section 6(b) of the Employment Agreement: (i) are in
full discharge of any and all liabilities and obligations of the Exchange to
you, monetarily or with respect to employee benefits or otherwise, including but
not limited to any and all obligations arising under any alleged written or oral
employment agreement, policy, plan or procedure of the Exchange and/or any
alleged understanding or arrangement between you and the Exchange; and
(ii) exceed(s) any payment, benefit, or other thing of value to which you might
otherwise be entitled under any policy, plan or procedure of the Exchange and/or
any agreement between you and the Exchange.

5. Release. a. In consideration for the severance benefits being provided to you
pursuant to paragraph 2 of this Agreement, you, for yourself and for your heirs,
executors, administrators, trustees, legal representatives and assigns
(hereinafter referred to collectively as “Releasors”), hereby irrevocably and
unconditionally forever release and discharge the Exchange and the Exchange
Entities from any and all claims, demands, causes of action, fees and
liabilities of any kind whatsoever, whether known or unknown, which you ever
had, now have, or may have against any of the Exchange Entities by reason of any
act, omission, transaction, practice, plan, policy, procedure, conduct,
occurrence, or other matter up to and including the date on which you sign this
Agreement.

b. Without limiting the generality of the foregoing, this Agreement is intended
to and shall release the Exchange Entities from any and all claims, whether
known or unknown, which Releasors ever had, now have, or may have against the
Exchange Entities arising out of your employment and/or your separation from
that employment, including, but not limited to: (i) any claim under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act (the
“ADEA”), the Americans with Disabilities Act, the Employee Retirement Income
Security Act of 1974 (excluding claims for accrued, vested benefits under any
employee benefit or pension plan of the Exchange Entities, subject to the terms
and conditions of such plan and applicable law), and the Family and Medical
Leave Act; (ii) any claim under the New York State Human Rights Law, the New
York City Administrative Code; (iii) any other claim (whether based on federal,
state, or local law, statutory or decisional) including but not limited to
breach of contract (express or implied), wrongful discharge, detrimental
reliance, defamation, emotional distress or compensatory or punitive damages;
and (iv) any claim for attorneys’ fees, costs, disbursements and/or the like.
Nothing in this Agreement shall be a waiver or release of claims (A) that may
arise after the date on which you sign this Agreement; or (B) that arise from
the Exchange’s obligations under the terms of this Agreement or pursuant to
Section 3(g) (Indemnification), Section 3(h) (D&O Insurance), Section 3(i)
(Contingent Cutback), Section 3(j) (409A Compliance), Section 6(d) (No
Mitigation/No Offset), Section 8 (Resolution of Disputes), and Section 11(b) of
the Employment Agreement, (C) that relate to your rights to be indemnified
and/or advanced expenses under applicable law or your rights under any
applicable directors’ and officers’ or other liability insurance policy or
policies or (D) any vested or accrued rights you have pursuant to any plan,
program, policy, arrangement of, or any agreement with, any Exchange Entity. By
releasing the claims described in this paragraph 5, you do not waive any claims
that cannot be waived as a matter of law, including without limitation any
claims filed with the Equal Employment Opportunity Commission, the U.S.
Department of Labor or claims under the Age Discrimination in Employment Act
that arise after the date of this Agreement.

 

B-2



--------------------------------------------------------------------------------

6. Waiver of Relief. You acknowledge and agree that by virtue of the foregoing,
you have waived any relief available to you (including without limitation,
monetary damages, equitable relief and reinstatement) under any of the claims
and/or causes of action waived in paragraph 5. Therefore you agree that you will
not accept any award or settlement from any source or proceeding (including but
not limited to any proceeding brought by any other person or by any government
agency) with respect to any claim or right waived in this Agreement.

7. Cooperation. a. You agree that, subject to your personal and other business
commitments, you will reasonably cooperate with the Exchange and/or the Exchange
Entities and its or their respective counsel in connection with any
investigation, administrative proceeding or litigation relating to any matter
that occurred during your employment in which you were involved or of which you
have knowledge; provided that nothing herein shall require you to cooperate if
such cooperation is adverse to your legal interests. The Exchange and/or the
Exchange Entity, as applicable, agrees to reimburse you promptly for any
reasonable and necessary expenses you incur in connection with such cooperation,
including, but not limited to, reasonable travel, meals and attorneys’ fees and
related expenses if you reasonably determine that separate representation of you
is warranted. In no event shall any cooperation hereunder or otherwise exceed
twenty (20) days per year. You agree that, in the event you are subpoenaed by
any person or entity (including, but not limited to, any government agency) to
provide documents or give testimony (in a deposition, court proceeding or
otherwise) which in any way relates to your employment by the Exchange and/or
the Exchange Entities, unless prohibited by law or regulation, you will give
prompt notice of such request to Mr. Philippe Duranton, Executive Vice President
and Global Head of Human Resources, NYSE Euronext, 11 Wall Street, New York, New
York 10005 (or his successor or designee) and will make no disclosure until the
Exchange and/or the Exchange Entities have had a reasonable opportunity to
contest the right of the requesting person or entity to such disclosure.

8. Confidentiality. Unless and until any Exchange Entity publicly discloses a
finally and fully executed version of this Agreement, the terms and conditions
of this Agreement are and shall be deemed to be confidential, and shall not be
disclosed by you or any Exchange Entity to any person or entity without the
prior written consent of the Exchange, except if required by law, and to your
accountants, attorneys and/or immediate family or any prospective employer,
provided that, to the maximum extent permitted by applicable law, rule, code or
regulation, they agree to maintain the confidentiality of the Agreement.
Notwithstanding the foregoing, this provision shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order you to disclose or make accessible any
information, (ii) with respect to any litigation, arbitration or mediation
involving this Agreement, including enforcement of this Agreement or (iii) in
connection with any cooperation or assistance you provided pursuant to Section 6
above.

 

B-3



--------------------------------------------------------------------------------

9. Return of Property. You represent that you have returned (or will return) to
the Exchange all property belonging to the Exchange and/or the Exchange
Entities, including but not limited to all proprietary and/or Confidential
Information and documents in any form belonging to the Exchange, cell phone,
Blackberry, beeper, keys, card access to the building and office floors,
Employee Handbook, phone card, rolodex (if provided by the Exchange and/or the
Exchange Entities), computer user name and password, disks and/or voicemail
code. Notwithstanding the above, the Exchange will allow you to purchase your
Exchange-issued laptop computer(s) at fair market value, provided that any such
computer you purchase is first submitted to the Exchange for removal of any
Confidential Information and you shall be permitted to retain (i) personal
papers and other personal materials, including, but not limited to, photographs,
personal correspondence, personal diaries, personal calendars and Rolodexes,
personal files and personal phone books, (ii) information showing your
compensation or relating to reimbursement of expenses and (iii) copies of plans,
programs, policies and agreements relating to your employment or termination
thereof.

10. Miscellaneous. a. This Agreement is not intended, and shall not be
construed, as an admission that any of the Exchange Entities has, or you have,
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract or committed any wrong whatsoever against the
other party.

b. Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
construing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.

11. Assignment. This Agreement is binding upon, and shall inure to the benefit
of, the parties and their respective heirs, executors, administrators,
successors and assigns.

12. Entire Agreement. You understand that this Agreement constitutes the
complete understanding between the Exchange and you, and supersedes any and all
agreements, understandings, and discussions, whether written or oral, between
you and any of the Exchange Entities, including the Employment Agreement, but
not including any equity or long-term incentive agreement or any other agreement
between you and the Exchange entered into after May 29, 2008. No other promises
or agreements shall be binding unless in writing and signed by both the Exchange
and you after the Effective Date of this Agreement. Notwithstanding the
foregoing, the following provisions of the Employment Agreement shall survive in
accordance with their terms: Section 3(g) (Indemnification); Section 3(h) (D&O
Insurance); Section 3(i) (Contingent Cutback); Section 3(j) (409A Compliance);
Section 4 (Non-Competition and Non-Solicitation); Section 6(a) (Any
Termination); Section 6(b) (Termination without Cause or With Good Reason);
Section 6(d) (No Mitigation; No Offset); Section 7(Notices); Section 8
(Resolution of Disputes); Section 9 (Severability of Provisions), Section 10(b)
(Amendments), Section 10(c) (Waivers); Section 11(a) (Binding), Section 11(b)
(Assignability); Section 11(c) (Assignment); Section 12(b) (Death); and
Section 12(c) (Governing Law).

 

B-4



--------------------------------------------------------------------------------

13. Voluntary Agreement. You acknowledge that you: (a) have carefully read this
Agreement in its entirety; (b) have had at least 21 days (or 45 days if such
longer period is required by ADEA) to consider its terms (but in no event less
than the time period set forth in Section 6(b) of the Employment Agreement);
(c) are hereby advised by the Exchange in writing to consult with an attorney of
your choosing in connection with this Agreement; (d) fully understand the
significance of all of the terms and conditions of this Agreement and have
discussed them with your independent legal counsel, or had a reasonable
opportunity to do so; (e) have had answered to your satisfaction any questions
you have asked with regard to the meaning and significance of any of the
provisions of this Agreement; and (f) are signing this Agreement voluntarily and
of your own free will and agree to abide by all the terms and conditions
contained herein.

14. Acceptance. You may accept this Agreement by signing it and returning it to
Mr. Philippe Duranton (or his successor), Executive Vice President and Global
Head of Human Resources, NYSE Euronext, 11 Wall Street, New York, New York
10005. After executing this Agreement, you shall have seven (7) days (the
“Revocation Period”) to revoke it by indicating your desire to do so in writing
delivered to Mr. Philippe Duranton or his successor at the address above by no
later than 5:00 p.m. on the seventh (7th) day after the date you sign this
Agreement. The effective date of this Agreement shall be the eighth (8th) day
after you sign it (the “Effective Date”). If the last day of the Revocation
Period falls on a Saturday, Sunday or holiday, the last day of the Revocation
Period will be deemed to be the next business day. In the event you do not
accept this Agreement as set forth above and in accordance with Section 6(b) of
the Employment Agreement, or in the event you revoke this Agreement during the
Revocation Period, this Agreement, including but not limited to the obligation
of the Exchange to provide you with severance benefits pursuant to paragraph 2
of this Agreement shall be deemed automatically null and void.

15. Headings and Captions. The headings and captions herein are provided for
reference and convenience only. They shall not be considered part of the
Agreement and shall not be employed in the construction of the Agreement.

 

Signature:  

 

    Date:  

 

 

STATE OF    )    ) ss.: COUNTY OF    )

On this      day of                      20    , before me personally came
                                 to me known and known to me to be the person
described and who executed the foregoing Agreement, and s/he duly acknowledged
to me that s/he executed the same.

 

 

Notary Public

 

B-5



--------------------------------------------------------------------------------

NYSE EURONEXT       BY:  

 

    Date:  

 

 

B-6